DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-28 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “STATOR OF A THREE-PHASE ELECTRONICALLY COMMUTATED DC MOTOR, STATOR HAS WIRE GUIDANCE CONTOUR”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16, and 24-28 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 16: recites “a recess” as a first recitation, it is not known if it is meant to be the recess already recited in claim 15.  
Claims 24:  Claim recites “it is preferably”, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the recitation [it is preferably], which is confusing if it is designed, or not designed. Furthermore, the word “it” is not defined what it is meant by.  It is unclear and is confusing.  Examiner interprets “it” as being the motor/stator, for examination purposes. 
Claims 25-28: Re-claims 25-28 recites “it” It is unclear and is confusing what is “it” means.  Examiner interprets “it” as being the motor/stator, for examination purposes. Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-14, 17-19, 21- 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wust (US PG Pub 20180183290 hereinafter “Wust”) in view of Harada et al (US PG Pub 20060138894 hereinafter “Harada”).  
Re-claim 1, Wust discloses a stator (4) of a three-phase electronically commutated DC motor (P[0003]), the stator comprising: a stator core (50) having a closed back iron (81, tooth back, see Fig,8) and a plurality of wound stator poles (51-54) pointing radially inwardly from the back iron (see Fig.1), the wound stator poles defining a plurality of phases (wire 2 forms different phases of 21,22,23), P[0047]). ; an insulating material body (100) surrounding both the back iron (stator core 81 with sections 8)  and the stator poles (51-54); a coil wire (2) which contacts the insulating material body (P[0018], contact element is insulation displacement contact, the contact body is made of plastic material, see P[0019]) axially at the stator core (see Fig.1); an annular wire guidance region P[0019], annular main body) defined on the insulating material body with radially outwardly open wire guidance contours (7)  extending substantially along a circular shape (annotated Fig.2) and partially helical (See Fig.3) in shape; and a plurality of terminal projections (projections of 21,22,23, in Fig5)  on the annular wire guidance region (100), wherein the coil wire (2) is wound around the wound stator poles (51-54) to define each phase and each phase has a phase wire section (21,22,23, are wire phases), wherein the phase wire sections run between the wound stator poles and are kept apart from each other by the wire guidance contours (see Fig.3) in such a way that no contact (no contact occurs) occurs between parallel-running (annotated Fig.3) and skewed-crossing phase wire sections of different phases (see Fig.3, wires 7’,7’’,7’’’, and 7’’’’ are parallel Run and skew and do not contact each other).  
	Wust fails to explicitly teach the closed back laminations is back iron. 
	However, Harada teaches a back iron (P [0054], stator iron core).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to specify the material of the closed back lamination of the stator disclosed by Wust wherein the material is an iron core to handle better at temperature changes and conduct flux (Harada, P [0054]).


    PNG
    media_image1.png
    547
    748
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    576
    815
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    535
    681
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    513
    629
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    95
    123
    media_image5.png
    Greyscale

Re-claim 2, Wust as modified discloses the stator according to claim 1, wherein each phase wire section is guided in its own wire guidance contour (annotated Fig.3 and Fig.2).  
Re-claim 3, Wust as modified discloses the stator according to claim 2, wherein at least one of the wire guidance contours is interrupted in sections (annotated Fig.3).  
Re-claim 4, Wust as modified discloses the stator according to claim 1, wherein there are a plurality of coil wires, and the coil wires are always under mechanical tensile stress (annotated Fig.3, the wires are wound around 100, and are going through 2;7, are having some sort of mechanical tensile stress at least to gravity).  
Re-claim 5, Wust as modified discloses the stator according to claim 1, wherein at least one of the wire guidance contours has a section that deviates from circularity (annotated Fig.3 and Fig.2).  
Re-claim 6, Wust as modified discloses The stator according to claim 5, wherein the deviation from circularity is chord- like or arc-like (annotated Fig.2), and wherein the radius of the arc shape (annotated Fig.2) is greater than the radius of the circular shape of the insulating material body (annotated Fig.2).  
Re-claim 7, Wust as modified discloses the stator according to claim 5, further comprising an axially extending phase wire section (annotated Fig.2) skewedly passing radially externally a phase wire section of a different one of the plurality of phases ( any of the wires of the other phases, annotated Fig.2), the phase wire section running circumferentially (annotated Fig.2).  
Re-claim 9, Wust as modified discloses the stator according to claim 1, wherein the insulating material body (100) has radially projecting deflectors (parts sticking out radially before and after transitions at 16, see annotated Fig.3).  
Re-claim 10, Wust as modified discloses the stator according to claim 9, wherein a circumferentially laid phase wire section (wire at 7’’’) is guided at a deflector (deflection at 16) in an axial direction (axially deflected wire section) and crosses at least one axially adjacent wire guidance contour (contour is open at location where pointed at annotated Fig.3), which at this point has a non-circular section (the section across from transition wire at 16 is not circular).  
Re-claim 11, Wust as modified discloses the stator according to claim 10 above. 
Wust further discloses wherein at least some of the wire deflectors (annotated Fig.3, any projecting section which provides change in wiring is a deflector) project radially (all contours have portions that project radially which could be contours or deflectors see Fig.3) between two wire guidance contours (any 2 contours could have deflectors between them).  
Re-claim 12, Wust as modified discloses the stator according to claim 11, wherein the wire deflectors projecting radially (annotated Fig.3) between the wire guidance contours (annotated Fig.3) are radial extensions (they are radial extensions of walls between contours) of walls between the wire guidance contours (see annotated Fig.3, any projection is projecting from a wall).  
Re-claim 13, Wust as modified discloses the stator according to claim 12, wherein the wire deflectors are formed flat (see annotated Fig.3, the top portion is at least shown as flat).  
Re-claim 14, Wust as modified discloses the stator according to claim 1, wherein the wire guide contours (annotated Fig.3, only contours that have no opening, other areas are not contours) have no wire feedthroughs through the wire guidance region (a region is any portion or part of the wire contours, see annotated Fig.3).  
Re-claim 17, Wust as modified discloses the stator according to claim 1, wherein the annular wire guidance region axially extends the insulating material body (annotated Fig.2).  
Re-claim 18, Wust as modified discloses the stator according to claim 1, wherein the annular wire guidance region radially extends the insulating material body (annotated Fig.2).  
Re-claim 19, Wust as modified discloses the stator according to claim 1, wherein the terminal projections connect axially to the wire guidance region (annotated Fig.5).
  Re-claim 21, Wust as modified discloses the stator according to claim 1, further comprising limiting means (13) provided axially on the wire guidance region (above wire guidance region of 2 and 7, see Fig.8) and are integral with the insulating material body (100, they are on top of 100) and prevent the radial phase wire sections (wires 21,22,23) from shifting or deflecting in the circumferential direction (they hold them in place, with holes in the section 13 that hold the wires from shifting).  

    PNG
    media_image4.png
    513
    629
    media_image4.png
    Greyscale

Re-claim 22, Wust as modified discloses the stator according to claim 1, wherein at least one wire guidance contour (bottom contour) has a lead out contour in one end region (end region where 10, and 15 is at, that is lead out contour), whereby the wire guidance contour (annotated fig.3) merges sleeplessly (merges with no step) into a guide-free section (guide free section at location of 10,15) of the wire guidance region (whole region of wire guidance 100).  
Re-claim 23, Wust as modified discloses the stator according to claim 1, wherein the terminal projections (annotated Fig.5) are arranged in an angular sector of not more than 120 digress (annotate Fig.5 shows divided 4 sections with each is 90 degrees, so terminal projections are in between 90 degrees).  
Re-claim 24, Wust as modified discloses the stator according to claim I, wherein it is preferably designed for an on-board power supply voltage of 48V, with a voltage range of 24V to 60V or 36V to 60V or 40V to 60V.  
	Wust as modified fails to explicitly teach wherein it [the motor] is preferably designed for an on-board power supply voltage of 48V, with a voltage range of 24V to 60V or 36V to 60V or 40V to 60V.  
	However, Harada teaches using the motor designed for on-board power supply voltage is preferably designed for an on-board power supply voltage of 48V (P[0045], 100 is for 48 volt system power supply, with a voltage range of 24V to 60V or 36V to 60V or 40V to 60V (Power supply mounted on vehicles are low voltage system of 50volts or less, therefore the coil of the stator provide that much voltage and falls within the range, see P[0048]), n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicants] claimed range.")..
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the usage of the Wust motor/stator and use it where it is preferably designed for an on-board power supply voltage of 48V, with a voltage range of 24V to 60V or 36V to 60V or 40V to 60V as suggested by Harada to provide power used in vehicles for power steering and provide EPS power and suppress copper loses and provide driving with high accuracy (Harada, P [0012, 0048]), also see eMPEP 2144.05, Obviousness of similar or overlapping ranges, amounts and portions,  in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."), in this case the range of 50 or less is provided in the range claimed, therefore is obvious.  
 Re-claim 25, Wust as modified discloses the stator according to claim 1. 
Wust as modified fails to explicitly teach wherein it is designed for an on-board power supply voltage of 36V or 110V, with a voltage range of 24V to 48V or of 90V to 150V.  
	However, Harada teaches wherein it is designed for an on-board power supply voltage of 36V or 110V, with a voltage range of 24V to 48V or of 90V to 150V (P[0045], 100 is for 24 volt system power supply, has an output of 36Volt, there for it supplies 36Volts, with a voltage range of 24V to 60V or 36V to 60V or 40V to 60V (Power supply mounted on vehicles are low voltage system of 50 volts or less, therefore the coil of the stator provide that much voltage and falls within the range, see P[0048], capable of providing 36V).
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the usage of the Wust motor/stator and use it wherein it is designed for an on-board power supply voltage of 36V or 110V, with a voltage range of 24V to 48V or of 90V to 150V as suggested by Harada to provide power used in vehicles for power steering and provide EPS power and suppress copper loses and provide driving with high accuracy (Harada, P [0012, 0048]), also see eMPEP 2144.05, Obviousness of similar or overlapping ranges, amounts and portions,  in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."), in this case the range of 50 or less is provided in the range claimed, therefore is obvious.  
Re-claim 26, as best understood, Wust as modified discloses the stator according to claim 1, wherein the power for energizing it [the stator] is supplied by a direct current source, by an alternating current source, by a three-phase current source (Title Three Phase) or by a pulsed direct current.  


 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wust (US PG Pub 20180183290 hereinafter “Wust”) In view of Harada  And in further view of Even et al (*US PG Pub 20050248229 hereinafter “Even”).
Re-claim 8, Wust as modified discloses the  stator according to claim 7 above.
Wust as modified fails to explicitly teach wherein all axially extending phase wire sections skewedly pass radially externally a phase wire section of a different one of the plurality of phases, the extending phase wire section running circumferentially.  
	However, Even teaches wherein all axially extending phase wire sections skewedly E1,E3) pass radially externally a phase wire section (any of 38, 37 or wires in Fig.3 are crossed from radial outer side side) of a different one of the plurality of phases, the extending phase wire section running circumferentially (annotated Fig.3).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify all axially extending phase wire sections with respect to the phase wire sections disclosed by Wust as modified wherein all axially extending phase wire sections skewedly pass radially externally a phase wire section of a different one of the plurality of phases, the extending phase wire section running circumferentially as suggested by Even to situate the wire at appropriate positions providing efficient location for connection (Even, P[0253-0255]).

    PNG
    media_image6.png
    566
    741
    media_image6.png
    Greyscale

Claim 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Wust (US PG Pub 20180183290 hereinafter “Wust”) In view of Harada and in further view of Kataoka et al (US Patent 8138644 hereinafter “Kataoka”). 
Re-claim 15, Wust as modified discloses the  stator according to claim 1, wherein the insulating material body has centering contours which correspond to corresponding contours of the stator and/or of a housing (annotated Fig.5, 8). 
Wust as modified fails to explicitly teach  wherein the centering contours have the form of a recess.  
However, Kataoka teaches wherein the centering counters have the form of a recess (see annotated Fig.5, or could consider 72, and 71 to be contours with recesses). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify centering contours disclosed by Wust as modified wherein the centering counters have the form of a recess as suggested by Kataoka to .


    PNG
    media_image7.png
    583
    505
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    637
    575
    media_image8.png
    Greyscale

Claim 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Wust (US PG Pub 20180183290 hereinafter “Wust”) In view of Harada and in further view of Kataoka et al (US Patent 8138644 hereinafter “Kataoka”). 
Re-claim 15, Wust as modified discloses the stator according to claim 1, wherein the insulating material body has centering contours which correspond to corresponding contours of the stator and/or of a housing (annotated Fig.5, 8). 
Wust as modified fails to explicitly teach wherein the centering contours have the form of a recess.  
However, Kataoka teaches wherein the centering counters have the form of a recess (see annotated Fig.5, or could consider 72, and 71 to be contours with recesses). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify centering contours disclosed by Wust as modified wherein the centering counters have the form of a recess as suggested by Kataoka to 
Re-claim 16, Wust as modified discloses the stator according to claim 15, 
Wust as modified teach wherein the wire guidance contours in the region of the centering contours (annotated Fig.3 and Fig.2) have a recess (annotated Fig.2), the depth of which is dimensioned in such a way that a phase wire section can be completely accommodated therein, without protruding into the region of the centering contours (annotated Fig.3, 8). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wust (US PG Pub 20180183290 hereinafter “Wust”) In view of Harada and in further view of Aherns  (German Patent Document DE102015211786A1 hereinafter “Aherns” in IDS). 
Re-claim 20, Wust as modified discloses the stator according to claim 1, 
Wust as modified fails to explicitly teach wherein the terminal projections have shaft walls with shaft-like housing contours for receiving an insulation displacement contact, wherein slot- like radial recesses are provided in the shaft walls for receiving a radial phase wire section.  
However, Aherns teaches wherein the terminal projections (12) have shaft walls with shaft-like housing contours (see Fig.8, structure holding 11) for receiving an insulation displacement contact (receiving the contact 11, terminal in the insulation), wherein slot- like radial recesses (13) are provided in the shaft walls (opening 13 between walls of 12) for receiving a radial phase wire section (8, wire connection to 11, or wires shown in Fig.8).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the terminal projections disclosed by Wust as modified wherein the terminal projections have shaft walls with shaft-like housing contours for receiving an insulation displacement contact, wherein slot- like radial recesses are provided in the shaft walls for receiving a radial phase wire section as suggested by Aherns to provide greater contact security for windings (Aherns, P[0020]).

    PNG
    media_image9.png
    332
    537
    media_image9.png
    Greyscale

Claim 15, 16 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wust (US PG Pub 20180183290 hereinafter “Wust”) In view of Harada and in further view of Beyerl et al (US Patent 10848042 hereinafter “Beyerl”). 
Re-claim 15, Wust as modified discloses the stator according to claim 1, wherein the insulating material body has centering contours which correspond to corresponding contours of the stator and/or of a housing (annotated Fig.5, 8). 
Wust as modified fails to explicitly teach wherein the centering contours have the form of a recess.  
However, Beyerl teaches wherein the centering counters have the form of a recess (see annotated Fig.4, recess at 205). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify centering contours disclosed by Wust as modified wherein the centering counters have the form of a recess as suggested by Beyerl to provide greater stability, structure of end cap with terminal holders that would provide and align connection with housing and provide terminal connectivity with winding hooks (Beyerl, Col.4, L. 10-55).
Re-claim 16, Wust as modified discloses the stator according to claim 15, 
Wust as modified teach wherein the wire guidance contours in the region of the centering contours (annotated Fig.3 and Fig.2) have a recess (annotated Fig.2), the depth of which is dimensioned in such a way that a phase wire section can be completely accommodated therein, without protruding into the region of the centering contours (annotated Fig.3, 8). 
Re-claim 20, Wust as modified discloses the stator according to claim 1, 
Wust as modified fails to explicitly teach wherein the terminal projections have shaft walls with shaft-like housing contours for receiving an insulation displacement contact, wherein slot- like radial recesses are provided in the shaft walls for receiving a radial phase wire section.  
However, Beyerl teaches wherein the terminal projections have shaft walls with shaft-like housing contours (annotated Fig.4) for receiving an insulation displacement contact, wherein slot- like radial recesses are provided in the shaft walls for receiving a radial phase wire section (annotated Fig.4).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the terminal projections disclosed by Wust as modified wherein the terminal projections have shaft walls with shaft-like housing contours for receiving an insulation displacement contact, wherein slot- like radial recesses are provided in the shaft walls for receiving a radial phase wire section as suggested by Beyerl to provide greater stability, structure of end cap with terminal holders that would provide and align connection with housing and provide terminal connectivity with winding hooks (Beyerl, Col.4, L. 10-55).


    PNG
    media_image10.png
    428
    472
    media_image10.png
    Greyscale




Claim 27-28 is rejected under 35 U.S.C. 103 as being unpatentable over Wust (US PG Pub 20180183290 hereinafter “Wust”) In view of Harada and in further view of Coupart et al. (US PG Pub 20020047425 hereinafter “Coupart”).  
Re-claim 27, Wust as modified discloses the stator according to claim 1. 
Wust as modified fails to explicitly teach wherein it has a diameter in the range between 40 and 80 mm or between 40 and 160 mm or between 40 and 200 mm. 
However, Coupart teaches wherein it has a diameter in the range between 40 and 80 mm or between 40 and 160 mm or between 40 and 200 mm (P[0114], range of 50 mm to 1 M for diameter of the machine, including stator, therefore, the range of is included within, modification of range of operation of the motor/stator).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the usage of the Wust wherein it has a diameter in the range between 40 and 80 mm or between 40 and 160 mm or between 40 and 200 mm  as suggested by Coupart as an example of a power device of an electrical power machine what ranges in design and power output (Coupart, P[0114]), furthermore, see eMPEP 2144.05, Obviousness of similar or overlapping ranges, amounts and portions,  in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."), in this case the range of 50 mm to 1mm which or less is provided in the range claimed, therefore is obvious.  
Re-claim 28, Wust as modified discloses the stator according to claim 1, wherein it [the motor/stator] is designed for a power range (any power range the device is made to have a range)
Wust as modified fails to explicitly teach wherein the power range is between 300W and 2kW or between 300W and 4 kW or between 300W and 6 kW. 
However, Coupart teaches wherein the power range is between 300W and 2kW or between 300W and 4 kW or between 300W and 6 kW (P [0114], range of 1KW to 750 machine, therefore, the range of is included within, modification of range of operation of the motor/stator).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the usage of the Wust wherein the power range is between 300W and 2kW or between 300W and 4 kW or between 300W and 6 kW as suggested by Coupart as an example of a power device of an electrical power machine what ranges in design and power output (Coupart, P[0114]), furthermore, see eMPEP 2144.05, Obviousness of similar or overlapping ranges, amounts and portions,  in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."), in this case the range of less than 750kW which or less is provided in the range claimed, therefore is obvious.  
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834